Citation Nr: 0417444	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  00-06 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
shrapnel wound to the right leg.

3.  Entitlement to an initial evaluation for Post Traumatic 
Stress Disorder (PTSD) in excess of 30 percent from January 
10, 2001 and 50 percent from March 4, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.

In August 2003, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  During that 
hearing, the issues discussed were entitlement to an 
increased rating for diabetes, entitlement to a rating for 
PTSD in excess of 30 percent from January 10, 2001 and 50 
percent from March 4, 2002, entitlement to a compensable 
rating for malaria residuals, whether new and material 
evidence has been received to reopen a claim for a back 
disorder, and whether new and material evidence has been 
received to reopen a claim for a shell fragment wound to the 
right thigh.  

The veteran's November 2002 VA9 very clearly indicates that 
the veteran was only appealing the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a shrapnel wound to the 
back, whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
shrapnel wound to the right leg, and entitlement to an 
increased rating for PTSD.  While malaria was noted on page 
two of the veteran's November 2002 VA9 as the subject matter 
of the veteran's flashbacks and nightmares, the veteran has 
not submitted a VA9 for his claims of entitlement to an 
increased rating for diabetes or a compensable rating for 
malaria residuals.  Therefore, these issues are not on 
appeal.

The issues of entitlement to service connection for a back 
disability and entitlement to an initial evaluation for PTSD 
in excess of 30 percent from January 10, 2001 and 50 percent 
from March 4, 2002 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1995 rating decision denied entitlement to 
service connection for a back injury.  

2.  Evidence associated with the claims folder since the 
November 1995 rating decision is neither cumulative nor 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for a back disability.

3.  A November 1995 rating decision denied entitlement to 
service connection for residuals of puncture wound to right 
thigh.  

4.  Evidence associated with the claims folder since the 
November 1995 rating decision is neither cumulative nor 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for shrapnel wound to the right leg.

5.  Residuals from shrapnel wound to the right leg are 
related to the veteran's active military service.

CONCLUSIONS OF LAW

1.  Evidence received since the November 1995 rating decision 
is new and material, and the veteran's claim of service 
connection for a back disability is reopened.  38 U.S.C.A. 
§§  5108, 7105; 38 C.F.R. §§  3.104 , 20.302, 20.1103 (1995); 
38 C.F.R. §§  3.156 (2001).

2.  Evidence received since the November 1995 rating decision 
is new and material, and the veteran's claim of service 
connection for a shrapnel wound to the right leg is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Residuals from shrapnel wound to the right leg were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that in light of the favorable 
outcome of this appeal with respect to the issues of whether 
new and material evidence has been submitted to reopen the 
claims of entitlement to service connection for a back 
disability and service connection for shrapnel wound to the 
right leg, any perceived lack of notice or development under 
the VCAA should not be considered prejudicial.  

The veteran's DD214 indicates that the appellant is a combat 
veteran as he was awarded the Combat Infantryman Badge as 
well as the Purple Heart.  In addition, the veteran was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal with two Bronze Stars, and the Vietnam Campaign 
Medal with Device 1960.    

The veteran's claims of service connection for a back injury 
and service connection for residuals of puncture wound to 
right thigh were finally denied in a November 1995 rating 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.104, 20.302, 20.1103 (1995).  A claim, which is the 
subject of a prior final decision, may be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

The veteran filed an application to reopen his claims for 
service connection for a back injury and service connection 
for shrapnel wounds to right thigh in April 1999.  The Board 
notes that there has been a regulatory change with respect to 
the definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
As the veteran filed his claims prior to this date, the 
earlier version of the law (cited below) remains applicable 
in this case.

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material".  
Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Evidence associated with the claims file prior to the RO's 
November 1995 rating decision included the veteran's service 
medical records.  The November 1995 rating decision denied 
service connection for a back injury on the basis that the 
service medical records were silent for a back injury in 
service and that the veteran did not submit any evidence of a 
back condition following discharge from service.  The 
November 1995 rating decision denied service connection for 
residuals of puncture wound to right thigh on the basis that 
while the veteran received a puncture wound to the right 
thigh while low crawling in May 1967 and the wound became 
infected and was treated, there was no evidence of any 
residual disability on the veteran's separation examination 
and no evidence of record which demonstrated a permanent 
residual or chronic disability.

Evidence received since the November 1995 rating decision 
includes the veteran's service personnel records, a letter 
from Dr. MA dated in May 1999, the veteran's testimony during 
an August 2000 RO hearing, private medical records from 
Kaiser Permanente received in September 2000, VA examination 
conducted in September 2000, the veteran's testimony during 
an August 2003 travel board hearing, and numerous written 
statements submitted by the veteran.

In a letter dated in May 1999, Dr. MA stated that the veteran 
had been treated at the clinic for low back pain and sciatica 
from January to February 1999 when he presented with low back 
pain traveling down his leg.  

Private medical records received from Kaiser Permanente in 
September 2000 indicate that from January to April 1999 the 
veteran was treated for low back pain with radiculopathy.  X-
rays taken in January 1999 revealed minimal osteoarthritic 
changes involving 5th lumbar intervertebral disc space with 
minimal retrolisthesis of body of C5 on S1, posterior lipping 
of posterior-inferior margin of body of L5, and small 
calcific density measuring 55mm superimposing 1st lumbar 
intervertebral disc space.

The VA examination conducted in September 2000 revealed 
status post shrapnel injury, right back with residual non-
disfiguring, well-healed scar; degenerative joint disease, 
right knee; paresthesia, right lower extremity; degenerative 
disc disease, lumbar spine.  Because the veteran's claim 
folder was not submitted for review, the VA examiner declined 
to offer a medical opinion.

During the August 2000 RO hearing, the veteran testified that 
he injured his back in August 1967 when he was hit by 
incoming mortar fire in the back and in the leg while he was 
on a long-range recon in South Vietnam.  The veteran stated 
that he was hospitalized for approximately two weeks where 
most of the shrapnel was removed, except for one piece of 
shrapnel that was too close to the spine to remove.  The 
veteran testified that he has been in physical therapy since 
1998 for a sciatic nerve problem.  The veteran also testified 
that he had a scar on the right calf from shrapnel wound and 
not from low crawling.  The veteran testified that he did not 
seek treatment during the first year after he was discharged 
for either his back or his leg.  When asked whether the 
doctor actually said that the veteran's sciatic problem was 
related to the shrapnel, the veteran answered, "Right, 
because they couldn't find why I had hurt my back on the 
job."  The veteran also testified that he received the 
Purple Heart for a grenade wound out of the mortar wounds.

During the August 2003 travel board hearing, the veteran 
testified that that he injured his back in 1968 while serving 
in Vietnam.  The veteran stated that he received a shrapnel 
wound from a grenade on night patrol and that he was treated 
at a field hospital in Saigon for about a day and a half 
where some shrapnel was removed and some was left in, the 
shrapnel that was too close to his spine.  The veteran 
testified that he sought treatment within a year after his 
discharge at the Charity Hospital in Louisiana.  The veteran 
also testified that he was in physical therapy from 1999 to 
2002, that he sees a doctor at the VA every three months and 
at Kaiser every three months, and that he wears a harness 
belt when he's working.  The veteran also testified that in 
August 2002 he went to the emergency room when the scar on 
his back began to bleed.  The scar tissue was excised and 
biopsied.  

The veteran also testified that his leg was hit with shrapnel 
at the same time his back was hit.  The veteran stated that 
some of the shrapnel was removed from his calf but that some 
still remained.  He also stated that he had pain just about 
every day.  The veteran also testified that there had been a 
scar for about 30 years but that it just healed up.

The Board notes that the law provides that satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Collette v. Brown, 82 F.3d 389 (1996).  Therefore, the Board 
finds that combat service has been established by the 
evidence of record and that the veteran's claimed back 
disability and residuals of shrapnel wound to the right leg 
are consistent with such service.  

The Board finds that the new evidence, especially veteran's 
testimony during the RO hearing in August 2000 and the Board 
hearing in 2003, bears directly and substantially on the 
issue of whether the veteran suffered an in-service incident 
affecting the veteran's back over and beyond the scar in his 
upper back for which service connection has already been 
granted.  The Board also finds that this new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.

The Board, therefore, finds that the evidence is new and 
material under 38 C.F.R. § 3.156 (2001), and the claims are 
reopened.  

The remaining matter for consideration is whether service 
connection for residuals of shrapnel wound to the right leg 
has been rebutted by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b).

In this regard, the Board notes that while the VA examiner 
indicated in his September 2000 report that there was no 
evidence of shrapnel or scar formation appreciated on the 
right lower extremity, he declined to give a medical opinion 
because he was unable to review the veteran's claims folder. 
Although this observation does not support the veteran's 
claim, it does not constitute clear and convincing evidence 
to rebut the 38 U.S.C.A. § 1154 presumption.    

Accordingly, the Board finds that the evidence currently of 
record fails to rebut the presumption of service connection 
under 38 U.S.C.A. § 1154(b), and resolving every reasonable 
doubt in favor of the veteran, the Board finds that service 
connection for residuals from a shrapnel wound to the right 
leg is warranted pursuant to 38 U.S.C.A. § 1154(b).




ORDER

New and material evidence having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a back disability is granted.  

Entitlement to service connection for residuals from a 
shrapnel wound to the right leg is granted.


REMAND


As noted above, the veteran's request to reopen his claim of 
entitlement to service connection for a back disability was 
granted.  In order to afford the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.   

In addition, the Board notes that the veteran's last complete 
VA psychiatric examination was conducted in December 2001.  
It is the Board's opinion that a current medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to ascertain the 
severity of the veteran's PTSD.  38 C.F.R. § 3.159(c)(4). 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination to ascertain the nature, 
severity, and etiology of any back 
disabilities that may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
veteran's claims folder, including a copy 
of this REMAND, should be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
entire record and examination (including 
interview) of the veteran, the examiner 
should comment on any linkage between any 
currently diagnosed back disability and 
any incident of the veteran's military 
service.

2.  The veteran should also be afforded 
the appropriate VA examination to 
determine the severity of his service-
connected PTSD.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should also comment on the 
impact of the PTSD on the veteran's 
ability to obtain and maintain 
substantially gainful employment.

3.    The case should be reviewed on the 
basis of the additional evidence and in 
the context of 38 U.S.C.A. § 1154.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



